Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on November 22, 2021 and amendment after final filed November 22, 2021 has been entered.  Claims 2, 7, 11 and 22 are cancelled and claims 1, 8, 10, 13, 18 were amended.  Claims 1, 3-6, 8-10, 12-21, 23-25 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.   Claims 12, 16-21 remain withdrawn from consideration as being drawn to a non-elected invention/species.  Claims 1, 3-6, 8-10, 13-15 and 23-25 are examined on the merits of this office action. 

Withdrawn Rejections
The rejection of claims 1, 4-7, 13-15, 23-25 under 35 U.S.C. 103 as being unpatentable over Sekhar (US20110077303 A1, cited in Applicant’s IDS) as evidenced by Healthline (https://www.healthline.com/health/what-is-statin-induced-myopathy-or-muscle-pain, pages 1-10, accessed on 9/17/2020, cited previously) and Lehman (ACA News, Statin Myopathy: A common cause of chronic pain, published April 2015, pages 1-10, cited previously),  in view of Crum (WO2004026289 A1, cited previously) is withdrawn in view of amendment of the claims November 22, 2021.

The rejection of claims 1, 3-7, 13-15, 23-25 under 35 U.S.C. 103 as being unpatentable over Sekhar (US20110077303 A1, cited in Applicant’s IDS) as evidenced by Healthline (https://www.healthline.com/health/what-is-statin-induced-myopathy-or-muscle-pain, pages 1-10, Crum (WO2004026289 A1, cited previously) as applied to claims 1, 4-7, 13-15 and 23-25 above, in further view of Chun Yu (WJG, 1999 April; 5(2):143-146, World Journal of Gastroenterology, cited previously) is withdrawn in view of amendment of the claims November 22, 2021.

The rejection of Claims 1, 3-11, 13-15, and 23-25 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (new matter) is withdrawn in view of amendment of the claims filed November 22, 2021. 

The rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (lack of antecedent basis), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims.  However, a new rejection is presented below due to claim 8 being dependent on a canceled claim.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3-6, 8-10, 13-15 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of specific side effects, does not reasonably provide enablement for reducing the incidence of any side effect of a statin which is   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention 
The claims are drawn to “A method for reducing the incidence of side effects of statin compounds comprising administering to a subject who has received a first treatment for hypertriglyceridemia, hypercholesterolemia and or hyperlipidemia comprising administration of a first dose of one or more statin compounds (i) a second dose of the one or more statin compounds and (ii) an effective amount of a composition comprising a glutathione precursor and a selenium compound, wherein the second dose of one or more statin compounds is less than the first dose, wherein the effective amount of the composition raises intracellular glutathione levels but does not inhibit glutathione synthesis in the subject, and wherein the glutathione precursor comprises glycine, L- cystine, and a glutamate source” (see claim 1). 
 Claim 8 further defines the anti-lipidemic compound as a statin.  Claim 13 claims “A method for treating hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia comprising: (a) administering to said subject a first dose of a statin; and (b) administering to said subject (i) a second dose of the statin which is less than the first dose and (ii) an effective amount of a composition comprising a glutathione precursor and a selenium source, wherein the effective amount of the composition raises intracellular 

The breadth of the claims
The claims are broad with respect to the side-effect of the statin compound. With regards to “side effects”, claim 1 is inclusive to any side-effect of any statin used for treating high cholesterol.  Applicants further define side-effects of statins.  In particular, Applicants specification states “However, there are a number of potentially serious side effects associated with statin therapy, including diabetes, rhabdomyolysis, headache, joint pain, fever, muscle pain, back pain, abdominal cramping, sleep disorder, rhinitis, sinusitis, stimulation of coughing reflex, dizziness and fatigue. Of the contraindications for this group of drugs, two of the most common are fatigue and/or muscle pain (often referred to as "myalgia"). In severe cases, these symptoms may lead to the undesirable cessation of the vital therapy. In rare cases, severe muscle wastage (rhabdomyolysis) has been reported. The risk of adverse side effects during treatment with the statins is increased with concurrent administration of certain other drugs, such as cyclosporin, fibric acid derivatives (e.g., GEMFIBROZIL), erythromycin, niacin or other antifungals. Similar symptoms to those experienced by patients undergoing statin therapy may also be experienced by patients undergoing therapy with other drugs, or may be experienced as a result of a disease state. A university study has found a "10-22% increased risk of diabetes for some statins" was published in 2013 (see paragraph 0020, pgpub).  Thus, the claims are broad with respect to the side-effects in patients receiving or previously receiving statin compounds to be treated.

The State of the Prior Art and the predictability or unpredictability of the art
The state of the art is relatively low with regards to treatment of symptoms associated with statin treatment or anti-lipidemic compound treatment.    There is art with regards to using different antioxidants for treatment of specific side-effects of statin treatment.  
Raju teaches that statins were shown to adversely affect fatty acid oxidation, decrease sarcolemma cholesterol, deplete isoprenoid, disturb calcium homeostasis and lipid metabolism, cause autoimmune phenomena, increase intracellular lipids, and cause mitochondrial dysfunction due to inhibition of ubiquinone or coenzyme Q10 production, leading to emergence of statin-induced adverse effects (see Table 1).  The major statin-induced adverse effects are muscle-related complications (myalgia, myopathy, rhabdomyolysis), hepatotoxicity, nephrotoxicity (proteinuria), headache, rash, and gastrointestinal discomforts (see introduction, lines 3-6 and 7-8).  Raju teaches that the main treatments for treating statin induced side-effects including removing the patient from using the statin and trying other anti-lipidemic compounds or changing the dosing of the statin (see “management of Statin intolerance”, “switching therapy”, “alternate day dosing”, “non-statin lipid lowering drugs” and “use of lipid lowering nutraceuticals”).  
Raju further teaches “Presently, there is a lack of consensus on the use of specific pharmacotherapy for statin-induced myopathy. Coenzyme Q10 (CoQ10) deficiency has been correlated with the development of myopathy. Various studies have reported significant improvement in statin-induced adverse effects-myopathy, myalgia, peripheral neuropathy, fatigue, dyspnoea, and memory loss if coenzyme Q10 was given as a co-therapy with statins.  In 2009, Kalra et al. reported that coenzyme Q10 (200 mg/day) supplementation in statin-treated patients would help in preventing statin-induced adverse effects, leading to low statin intolerance and maximal benefits of statin.    Vitamin deficiency has been associated with myalgia and poor muscle function and its supplementation have shown ameliorative effects in statin induced myopathy. A recent trial has shown that 92% of patients become myalgia free after three months of vitamin D supplementation” (see “specific pharmacotherapies”, full paragraph).  Thus, the mechanisms with regards to the adverse side effects seen with statin treatment are largely not defined or understood and thus it is unpredictable that treatment with a glutathione precursor will be capable of reducing or inhibiting any of these side effects (which is inclusive to diabetes, sarcopenia and 
However, Solanki (Int J Physiol Pathophysiol Pharmacol 2010;2(1):57-63, cited previously) teaches that some studies have questioned the beneficial role of antioxidant vitamins.  Atorvastatin-niacin therapy improves lipid profile but has no significant effects, if any, on antioxidants status. However, it has been observed that co administration of antioxidants with atorvastatin/niacin therapy suppress the response of such therapy to HDL-C (see page 1, right hand column, into page 2) thus further contributing to the unpredictability of using antioxidants or therapeutics that increase antioxidants for treatment of patients undergoing statin therapy.  The atorvastatin-niacin alone and in combination with vitamins inhibited lipid peroxidation.  However, inhibitory effects on lipid peroxidation were not as beneficial as observed with atorvastatin-vitamins combinations. Atorvastatin niacin –vitamins combinations showed high SOD activities and low catalase activities compared with atorvastatin-vitamins combinations.  Since, SOD is a stress protein; its levels were increased during oxidative stress. It may be likely that antioxidant vitamins in combination with Atorvastatin-niacin induce oxidative stress.  Studies have shown that excessive vitamins in the body may act as pro-oxidant leading to oxidative stress.  In conclusion, antioxidant vitamins when given with Atorvastatin additionally improve lipid profile, inhibit lipid–peroxidation, and improve antioxidant status (see last two paragraphs, last page).  However, taken as a whole, the use of a glutathione precursor for treatment of any side-effect of a statin (which can range from diabetes, muscle pain to sarcopenia) is highly unpredictable given the state of the art.


The Relative Skill of Those in the Art 

It is not of skill to those in the art to reduce the incidence of any dose dependent side-effect of a statin, or any of the side-effects listed in claim 14, given the unpredictability with regards to treatment of side-effects associated with anti-lipidemic compounds such as statins and the varying pathological mechanisms involved in different potential side-effects.

Amount of Guidance/ the Presence or Absence of Working Examples

Paragraph 0261 states “Example #1: The patient, an 82 year old male, was placed on the F1 formulation (comprising the aforementioned glutathione precursor and selenium source in the form of PROIMMUNE® 200) at a dosage of 3.2 grams per day for a period of over six months. As was shown in his medical laboratory reports, the patient’s blood triglyceride, LDL, vLDL, and cholesterol levels were all at excellent levels, which were roughly the same as an average 18 year old male.  Paragraph 0262 states “Example #2: The patient, a male aged approximately 81 years, used the Fl formulation (comprising the aforementioned glutathione precursor and selenium source in the form of PROIMMUNE® 200) at dosage range of 1.6 to 3.2 grams per day for eight months. The patient had not previously used any drug (approved or otherwise) for treating erectile dysfunction. No other products for improving erectile performance were used during this period. The patient reported improvement in muscle strength. Surprisingly, the patient was able to ejaculate semen and had improved erectile performance after using the F1 formulation. -57-WO 2016/033183 PCT/US2015/046949Paragraph 00263 states “Another patient (age: approximately 72 years), also reported similar physiological effects after about eight months of continued use of the aforementioned Fl formulation.  Paragraph 0264 states “Example #3: The medical chart for an individual shows blood test results for May 2, 2014 and for August 12, 2014. This individual was on a daily dose of the F1 (PROIMMUNE®) formulation described herein. In May, his values for total cholesterol, HDL cholesterol and LDL cholesterol respectively were 131, 52 and 67.  In August, his values for total cholesterol, HDL cholesterol and LDL cholesterol respectively were 133, 53 and 66. Adult LDL levels below 100 mg/dl are considered optimal. These results demonstrate two things: the effectiveness of the Fl formulation and its continued effectiveness over time.”  Importantly, none of these examples discussed use of antilipidemic compounds or statins in combination with the instant formulations or that there were ever on any antilipidemic compound including statin.  Thus, the examples provided are not sufficient to provide enablement for treatment of any side-effect of any antilipidemic compound including a statin given the breadth of the genus and the unpredictability in the art regarding treatment side-effects associated with antilipidemic therapies including statins.

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if the composition of the instant claims would be capable of treating or reducing incidence of any symptom of a statin. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 
Response to Applicant’s Arguments
Applicants argue “Without acquiescing to the Office's rejection, independent claims 1 and 13 are presently amended and as amended do not recite "dose dependent side effects." Applicant submits that the Office's enablement rejection is moot in view of the present amendment. Reconsideration and withdrawal of the rejection based on 35 U.S.C. § 112(a) are respectfully requested.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that the claims are rejected because the specification, while being enabling for treatment of specific side effects, does not reasonably provide enablement for reducing the incidence of any side effect of a statin which is inclusive to diabetes, dysfunction of the hepatic, renal and/or neurological system, sarcopenia, elevated transaminase levels, muscle pain etc…  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicants have failed to provide arguments with regards to the lack of enablement for treatment of or reduction of any statin induced side-effect which is broad.  The Examiner maintains considering the factors above (see above rejection), the skilled artisan would be burdened with undue experimentation in determining if the composition of the instant claims would be capable of treating or reducing incidence of any symptom of a statin. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. Therefore, in view of the Wands factors (see above rejection), the claims require undue experimentation to use the full scope of the claimed invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-9, 13-15, 23-25  are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sekhar (US20110077303 A1, cited in Applicant’s IDS) as evidenced by Healthline (https://www.healthline.com/health/what-is-statin-induced-myopathy-or-muscle-pain, pages 1-10, accessed on 9/17/2020, cited previously) and Lehman (ANA News, Statin Myopathy: A common cause of chronic pain, published April 2015, pages 1-10, cited previously),  in view of Crum (WO2004026289 A1, cited previously) and Guildford (US20110129523 A1, cited in Applicant’s IDS).
Claim interpretation:  Claim 1 was amended to claim “A method for reducing the incidence of side effects of statin compounds comprising administering to a subject who has received a first treatment for hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia comprising administration of a first dose of one or more statin compounds: (i) a second dose of the one or more statin compounds and (ii) an effective amount of a composition comprising a glutathione precursor and a selenium compound wherein the second dose of the one or more statin compounds is less than the first dose; wherein the effective amount of the composition raises intracellular glutathione levels but does not inhibit glutathione synthesis in the subject and wherein the glutathione precursor comprises glycine, L-cystine, and a glutamate source”.  The limitation in bold above is confusing and recites “who has received” but then also recites “comprising administration of a first dose of one more statin compounds”.  It is unclear if the first dose was previously administered or is actively being administered.  The limitation in bold is internally inconsistent.  For applying art purposes, claim 1 will be interpreted as follows: “A method for reducing the incidence of side effects of statin compounds comprising administering to a subject who has received a first dose of one or more statin compounds for treatment for hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia (i) a second dose of the one or more statin compounds and (ii) an effective amount of a composition comprising a glutathione precursor and a selenium compound wherein the second dose of the one or more statin compounds is less than the first dose; wherein the effective amount of the composition raises intracellular glutathione levels but does not inhibit glutathione synthesis in the subject and wherein the glutathione precursor comprises glycine, L-cystine, and a glutamate source..”  
*Please note that claims 8-10 are dependent on a canceled claim.  For applying art purposes, claims 8-10 will be interpreted as being dependent on claim 1.
Sekhar teaches a method of  reducing effects of oxidative stress and increasing glutathione content comprising administering glycine and N-acetylcysteine (glutathione precursors) to patients in need thereof. Sekhar further teaches prevention and treatment of patients with diabetes and/or statin induced myopathy and wherein the patient is older (at least sixty) and has diabetes (see claims 9-11). Sekhar teaches oral administration of the composition (see paragraph 0015) and does not include the composition in liposomal vesicles.  Treating and preventing statin induced myopathy meets the limitations 
Sekhar is silent to wherein the (i) glutathione precursors comprise glycine, l-cystine and glutamic acid ; (ii) the precursors are administered in combination with a selenium compound (instant claims 1, 4-5); (iii) administering a second dose of the statin compound and wherein the second dose is less than a first dose.
Regarding the glutathione precursor composition, Crum teaches of a method for increasing the level of glutathione in a mammal comprising a precursor of glutathione such as glutamic acid, cystine (which is L-cystine, see paragraph 0023), glycine and a source of selenium such as selenomethionine (see claim 10, paragraph 0029 and paragraph 0043).  Crum teaches that selenium is added to activate (promote production and activation) the glutathione system (see paragraph 0032).  Regarding claim 25, Crum teaches wherein the source of cysteine (cystine) can be converted ultimately to a glutathione molecule (see claim 1, abstract) and not toxic to the subject (see paragraph 0022).  Crum further teaches that the compositions will be utilized to increase the formation of glutathione”(see paragraph 0015).  Crum further teaches that “Because of their ability to increase production of glutathione, the compositions are useful to treat a wide variety of diseases associated with the presence of excess free radical or reactive oxygen or nitrogen species” (see paragraph 0016).  Crum teaches diseases can include coronary artery disease and arteriosclerosis (see paragraph 0016).
Regarding administering a second dose of statin that is lower than a first dose of statin to the patient for treatment of statin induced side effects such as myopathy, Guilford teaches treatment of vascular disease in a patient including moderating side effects from statins, comprising administering reduced glutathione orally and CoQ10 (see claim 7).  Guilford further teaches that the glutathione is used in order to enable the use of lower doses of the statin class of cholesterol-lowering drugs while maintaining efficacy of statins and reducing side effects of statins (see paragraph 0097).  Guilford teaches 
Regarding use of glutathione precursor composition and selenium found in instant claim 1, It would have been obvious before the effective filing date of the claimed invention to use the glutathione precursors and selenium containing compositions of Crum as the glutathione promoting composition of Sekhar and Guilford to enhance the activity and synthesis of glutathione for treatment of statin induced myopathy in patients on statins currently or previously for treatment of high cholesterol and/or atherosclerosis.  One of ordinary skill in the art would have been motivated to do so given that the glycine, cystine, glutamic acid and selenium containing compositions (glutathione precursors) will enhance activity and formation of glutathione which would allow for greater reduction of oxidative damage including oxidized lipids present in patients having statin induced myopathy due to being on statins for treatment of high cholesterol.  One would additionally be motivated to use selenium in the compositions given that it further activates the glutathione system given that it is required for the redox reactions of glutathione.  There is a reasonable expectation of success given that Crum teaches use of the glutathione precursor compositions in combination with selenium for the purpose of increasing glutathione content in patients with enhanced oxidative stress.  
Regarding administering a second lower dose of the statin with an effective amount of the glutathione precursor, It would have been obvious before the effective filing date of the claimed invention to administer the glutathione precursor compositions of Sekhar in view of Crum in combination with a second lower dose of statin to a patient that has statin induced myopathy and hypercholesterolemia.  One of ordinary skill in the art would have been motivated to do so given that the combination of the glutathione precursors and a statin will lower cholesterol and enhance activity and formation of glutathione which would allow for greater reduction of oxidized lipids present in patients having statin induced myopathy due to being on statins for treatment of high cholesterol.  There is a reasonable expectation of success given that both Sekhar and Guilford teach increasing glutathione content is beneficial in patients with increased oxidative stress such as patients whom have taken or are taking statins for elevated cholesterol.  
Regarding the limitations of administering a second lower dose of a statin after a previously administer first dose and  “wherein the second dose of the one or more statin compounds is less than the first dose”, Guilford teaches wherein the patient can be on an existing regiment of a statin therapy (see paragraph 0155).  Guilford teaches that the combination will allow a lower amount of statin to be needed to provide a preventive effect from cholesterol. The net effect of the combination is to decrease the oxidation of cholesterol to a greater degree than the single effect of the statin alone (see paragraph 0148).  It would have been obvious to optimize the amount of statin and/or taper down the statin based on the response of the patient to increasing glutathione concentration and the actual cholesterol levels in the patient.  Thus, the limitation of administering a lower second dose of a statin (found in instant claim 1 and 13) in combination with a glutathione stimulating composition is obvious in view of the teachings of Sekhar, Crum and Guildford.
Regarding use of cystine instead of NAC and excluding NAC as found in instant claim 25 for a cysteine source, it would have been obvious to substitute N-acetyl cysteine with cystine for synthesizing glutathione.  MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include the rationale that simple substitution of one known element for another to obtain predictable results. Both cystine and NAC are well known in the art for use in synthesizing glutathione and results are predictable (i.e. increased glutathione).
Regarding claims 4-5, Crum teaches of a method for increasing the level of glutathione in a mammal comprising a precursor of glutathione such as glutamic acid, cystine (which is L-cystine, see paragraph 0023), glycine and a source of selenium such as selenomethionine (see claim 10, paragraph 0029 and paragraph 0043).
Regarding claim 24, both Sekhar and Crum teach glutathione enhancing compositions independent of using a liposome (see above teachings).  Neither reference teach or disclose examples of using a liposome.  For example, Sekhar teaches intravenous administration without being in a liposome (see paragraph 0088).
Regarding the functional limitation of ”wherein the effective amount of the composition raises intracellular glutathione levels but does not inhibit glutathione synthesis in the subject” found in instant claims 1 and 13, both Sekhar and Crum teach administering amounts of the glutathione precursors (components used to make glutathione) effective to increase glutathione synthesis and content (see Sekhar, abstract and paragraph 0048, paragraph 0076 and Crum, see claim 1 “amount effective to increase glutathione content” and Abstract, lines 1-3).  Thus, the goal of both Sekhar and Crum is to use an amount of glutathione precursors that is effective to raise glutathione content via increasing glutathione synthesis.
Regarding the functional effects “wherein side effects of the second dose of the statin are reduced relative to the first dose” (claim 13) and “reducing the incidence of side effects of statin compounds” (claim 1), the method of Sekhar in view of Crum and Guilford teaches the same method of the instant claims (same patient population, same therapeutic, same desired result of increasing glutathione) and thus, the desired effects of reducing side effects of statin compounds and attenuating statin therapy side effects will inherently be achieved.
Regarding the limitation in instant claim 13 of “treating hypertriglyceridemia, hypercholesterolemia and or hyperlipidemia”, the patient population of Guilford are patients that are being treated with statins for increased cholesterol (see abstract, “improve the effect of lowering cholesterol”).  Nevertheless, It would have been obvious before the effective filing date of the claimed invention to administer the glutathione precursor compositions of Sekhar in view of Crum in combination with a second dose of statin to a patient that has hypercholesterolemia (the reason for being treated with statins) to reduce the statin have taken or are taking statins for elevated cholesterol.  
Regarding claims 14-15, As evidenced by Healthline  (“Statin induced myopathy”, accessed on September 17, 2020, cited previously) and Lehman (ACA News, “Statin myopathy: A common cause of chronic Pain”, April 2015, cited previously), statin induced myopathy is characterized by muscle pain (see Healthline overview, last two lines, “classifications of myopathy”, all of which include pain and Lehman, first two lines).  Thus, treatment/prevention of statin induced myopathy meets the limitations of wherein the side effect is increased muscle pain.  Regarding the functional limitations in instant claim 13 of “wherein side effects of the second dose of the statin are reduced relative to the first dose, Sekhar in view of Crum and Guilford teach the same method of the instant claims including administering to a patient that has elevated cholesterol and previously taken statins, a second dose of statin with the same glutathione precursor composition of the instant claims (for the same purpose of increasing glutathione) and thus, the effects of reducing side effects such as muscle pain will necessarily be achieved as a results of practicing the method of Sekhar in view of Crum and Guilford.  Regarding claim 23, Sekhar teaches oral administration (see paragraph 0015, lines 6-8).
Regarding claim 8, Guilford further teaches wherein the antilipidemic drug is a statin and wherein the statin is pravastatin (see paragraph 0141).  
Regarding claim 9, Guilford teaches administering glutathione in combination with the statin drug to lover the side effects of the statin drug.  The teachings of Sekhar in view of Crum and Guilford render obvious administering the statin drug with glutathione precursor compositions (see motivation statement above).
Response to Applicant’s Arguments
Applicants argue “As discussed above, the Office's proffered combination of Sekhar and Crum fails to describe or suggest the features of claim 11, which are incorporated into independent claim 1 by the present amendment. The Office thus relies on Guildford as allegedly remedying the deficiencies of Sekhar and Crum.  On page 23 of the Official Action, the Office asserts that the claims do not recite a treatment of hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia. As presently amended, independent claim 1 recites such a treatment, namely a first treatment involving administration of one or more statin compounds. Claim 13 is amended to define a method of treating hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia. Accordingly, a person of ordinary skill in the art would not have turned to Guildford, which expressly teaches away from the use of glutathione precursor compositions. A person of ordinary skill in the art reading Guildford's disclosure would only have administered glutathione in a reduced state and encapsulated in a liposome for treatment of hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia. See, e.g., paragraph [0040] of Guildford, which explains that reduced glutathione should be administered. An ordinarily skilled artisan would not have combined Guildford with either of Sekhar or Crum without the impermissible benefit of hindsight, using the instant claims as a template. One of ordinary skill would have had no reason to modify either of Sekhar or Crum with Guildford's disclosure unless he or she were guided by the amended claims. 
Applicant’s arguments have been fully considered but not found persuasive.  The teachings of Sekhar and Crum are found in the above rejection.  Sekhar is silent to wherein the (i) glutathione precursors comprise glycine, l-cystine and glutamic acid ; (ii) the precursors are administered in combination with a selenium compound (instant claims 1, 4-5); (iii) administering a second dose of the statin compound and wherein the second dose is less than a first dose.
The teachings of Guilford provide motivation to administer the glutathione enhancing composition in combination with the statin compound.  In particular, Guilford teaches treatment of vascular disease in a patient including moderating side effects from statins, comprising administering reduced glutathione orally and CoQ10 (see claim 7).  Guilford further teaches that the glutathione is used in order to enable the use of lower doses of the statin class of cholesterol-lowering drugs while maintaining efficacy of statins and reducing side effects of statins (see paragraph 0097).  Guilford teaches that glutathione in 
 It would have been obvious before the effective filing date of the claimed invention to administer the glutathione precursor compositions of Sekhar in view of Crum in combination with a second lower dose of statin to a patient that has statin induced myopathy and hypercholesterolemia.  One of ordinary skill in the art would have been motivated to do so given that the combination of the glutathione precursors and a statin will lower cholesterol and enhance activity and formation of glutathione which would allow for greater reduction of oxidized lipids present in patients having statin induced myopathy due to being on statins for treatment of high cholesterol.  There is a reasonable expectation of success given that both Sekhar and Guilford teach increasing glutathione content is beneficial in patients with increased oxidative stress such as patients whom have taken or are taking statins for elevated cholesterol.  
Though Guilford teaches liposomal delivery for enhancing glutathione concentration and not administering glutathione precursors, the goal is the same, increase glutathione content to prevent oxidative damage and oxidative of cholesterol with or following statin administration. Importantly, Guilford does no teach away from using glutathione precursors for enhancing glutathione content.  As stated above, there is a reasonable expectation of success given that both Sekhar and Guilford teach increasing 
Regarding Applicants arguments that the combined references do not teach treating patients with hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia, the Examiner respectfully disagrees.  Regarding the limitation of “treating hypertriglyceridemia, hypercholesterolemia and or hyperlipidemia”, the patient population of Guilford are patients that are being treated with statins for increased cholesterol (see abstract, “improve the effect of lowering cholesterol”).  Nevertheless, It would have been obvious before the effective filing date of the claimed invention to administer the glutathione precursor compositions of Sekhar in view of Crum in combination with a second dose of statin to a patient that has hypercholesterolemia (the reason for being treated with statins) to reduce the statin induced side-effects.  One of ordinary skill in the art would have been motivated to do so given that the combination of the glutathione precursors and a statin will lower cholesterol and enhance activity and formation of glutathione which would allow for greater reduction of oxidized lipids present in patients having statin induced side effects due to being on statins for treatment of high cholesterol.  There is a reasonable expectation of success given that both Sekhar and Guilford teach increasing glutathione content is beneficial in patients with increased oxidative stress such as patients whom have taken or are taking statins for elevated cholesterol.  

Claims 1, 4-5, 8-10, 13-15 and 23-25 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sekhar (US20110077303 A1, cited previously) as evidenced by Healthline (https://www.healthline.com/health/what-is-statin-induced-myopathy-or-muscle-pain, pages 1-10, accessed on 9/17/2020, cited previously) and Lehman (ANA News, Statin Myopathy: A common cause of chronic pain, published April 2015, pages 1-10, cited previously),   in view of Crum (WO2004026289 A1, cited previously) and Guildford (US20110129523 A1, cited in Applicant’s IDS), as applied to claims 1, 4-5, 8-9, 13-15, 23-25, in further view of Langsjoen (Volume 25, Issue 1-4, 2005, Pages 147–152, cited previously).

However, Langsjoen teaches that statin-related side effects, including statin cardiomyopathy, are far more common than previously published and are reversible with the combination of statin discontinuation and supplemental CoQ10, an antioxidant. Langsjoen states that “We saw no adverse consequences from statin discontinuation” (see abstract).  
Thus, it would have been obvious before the effective filing date of the claimed invention to remove a patient from statin therapy if there was prevalent statin induced damage existing such as cardiomyopathy following administration of the composition of Sekhar in view of Crum and Guilford.  One of ordinary skill in the art would have been motivated to do so given that removal of the statin in combination with the antioxidant composition would alleviate and reverse the oxidatively induced effects from the statin therapy and attenuate adverse effects that may occur as a result of coming off the statin therapy.  There is a reasonable expectation of success give that Langsjoen teaches that administering a composition comprising an antioxidant to a patient discontinuing statin therapy could reverse the effects of the statin therapy induced damage and attenuate oxidative stress associated with coming off of the statin.  
Furthermore, regarding the limitations of claims 10, wherein the patient is initially on statin therapy prior to administration of the composition and then the dosage is lowered, or removed from statin administration (claim 10),  Guilford teaches that the combination will allow a lower amount of statin to be needed to provide a preventive effect from cholesterol. The net effect of the combination is to decrease the oxidation of cholesterol to a greater degree than the single effect of the statin alone (see paragraph 0148).  It would have been obvious to optimize the amount of statin and/or taper down/off the statin based on the response of the patient to increasing glutathione concentration and the cholesterol levels of in the patient.  

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.  In particular, Applicants argue fail to remedy the deficiencies of the other references including describing or suggesting a method for treating hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia. 
Applicant’s arguments have been fully considered but not found persuasive.    It is the combination of Sekhar, Crum, Guilford and Langsjoen that teach the method of the instant claims.  As stated above, Regarding the limitation of “treating hypertriglyceridemia, hypercholesterolemia and or hyperlipidemia”, the patient population of Guilford are patients that are being treated with statins for increased cholesterol (see abstract, “improve the effect of lowering cholesterol”).  Nevertheless, It would have been obvious before the effective filing date of the claimed invention to administer the glutathione precursor compositions of Sekhar in view of Crum in combination with a second dose of statin to a patient that has hypercholesterolemia (the reason for statin treatment) to reduce the statin induced side-effects.  One of ordinary skill in the art would have been motivated to do so given that the combination of the glutathione precursors and a statin will lower cholesterol and enhance activity and formation of glutathione which would allow for greater reduction of oxidized lipids present in patients having statin induced side effects due to being on statins for treatment of high cholesterol.  There is a reasonable expectation of success given that both Sekhar and Guilford teach increasing glutathione content is beneficial in patients with increased oxidative stress such as patients whom have taken or are taking statins for elevated cholesterol.  
Langsjoen teaches that statin-related side effects, including statin cardiomyopathy, are far more common than previously published and are reversible with the combination of statin discontinuation and supplemental CoQ10, an antioxidant. Langsjoen states that “We saw no adverse consequences from statin discontinuation” (see abstract).  
Thus, it would have been obvious before the effective filing date of the claimed invention to remove a patient from statin therapy if there was prevalent statin induced damage existing such as cardiomyopathy following administration of the composition of Sekhar in view of Crum and Guilford.  One of ordinary skill in the art would have been motivated to do so given that removal of the statin in combination with the antioxidant composition would alleviate and reverse the oxidatively induced effects 

New Objection
Claim 14 is objected to for the following informality: the limitation “wherein the side effect” should be replaced with -wherein the side effects- to be consistent with the language of claim 13 from which it depends on.

Claim 15 is objected to for the following informality: the limitation “wherein the side effect” should be replaced with -wherein the side effects- to be consistent with the language of claim 13 from which it depends on.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 13-15, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to claim “A method for reducing the incidence of side effects of statin compounds comprising administering to a subject who has received a first treatment for hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia comprising administration of a first dose of one or more statin compounds: (i) a second dose of the one or more statin compounds and (ii) an effective amount of a composition comprising a glutathione precursor and a selenium compound wherein the second dose of the one or more statin compounds is less than the first dose; wherein the effective amount of the composition raises intracellular glutathione levels but does not inhibit glutathione synthesis in the subject and wherein the glutathione precursor comprises glycine, L-cystine, and a glutamate source”.  The limitation in bold above is confusing and recites “who has received” but then also recites “comprising administration of a first dose of one more statin compounds”.  It is unclear if the first dose was previously administered or is actively being administered.  The limitation in bold is internally inconsistent.  It is suggested that Applicants amend the claim to ““A method for reducing the incidence of side effects of statin compounds comprising administering to a subject who has received a first dose of one or more statin compounds for treatment for hypertriglyceridemia, hypercholesterolemia and/or hyperlipidemia : (i) a second dose of the one or more statin compounds and…”.
Claims 3-6 and 23-25 are also rejected due to their dependence on claim 1 and not further clarifying this point of confusion.
Claims 8-10 are all dependent on canceled claim 7.  One cannot determine the metes and bounds of the claims given that claim 7 is canceled and it is unclear what limitations would be required of the claims.
Claim 6 is dependent on claim 1 and claims “wherein the disease associated with enhanced cholesterol…”.  The limitation of disease associated with enhanced cholesterol lacks antecedent basis given that claim 1 was amended to remove this limitation.  
Claim 13 claims “(a) administering to said subject…”.  The limitation of “said subject” lacks antecedent basis given that claim 13 does not have an earlier recitation of a subject.  Claims 14-15 are also rejected due to their dependence on claim 13 and not clarifying this point of confusion.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-9, 13-15, 23-25  are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sekhar (US20110077303 A1, cited in Applicant’s IDS) as evidenced by Healthline (https://www.healthline.com/health/what-is-statin-induced-myopathy-or-muscle-pain, pages 1-10, accessed on 9/17/2020, cited previously) and Lehman (ANA News, Statin Myopathy: A common cause of chronic pain, published April 2015, pages 1-10, cited previously),  in view of Crum (WO2004026289 A1, cited previously) and Guildford (US20110129523 A1, cited in Applicant’s IDS) as applied to claims 1, 4-5, 8-9, 13-15. 23-25, in further view of Chun Yu (WJG, 1999 April; 5(2):143-146, World Journal of Gastroenterology, cited previously).
The teachings of Sekhar in view of Crum and Guilford are silent to wherein the glutamate source is glutamine (which is found in instant claim 3).
However, Chun Yu teaches that GSH is a tripeptide consisting of glutamate, cysteine and glycine. Glutamine is efficiently transported across the cell membrane and deaminated in the mitochondria to produce glutamate and NH3.  Glutamate is then transported back to the cytosol, where it is readily available for glutathione synthesis. GLN is a vital precursor of glutamate for GSH synthesis (See page 145, right hand column, last paragraph, first two lines, page 146, left hand column, first paragraph, lines 4-10).
It would have been obvious before the effective filing date of the claimed invention to use glutamine as the source of glutamate in the compositions of Sekhar in view of Crum and Guilford for glutathione synthesis.  One of ordinary skill in the art would have been motivated to do so given that glutamine will readily form glutamate which is vital for glutathione synthesis.  There is a reasonable expectation of success given that Chun Yu teaches that glutamine can efficiently provide a source of glutamate that results in glutathione synthesis.  
Furthermore, regarding use of glutamine instead of glutamic acid as the source of glutamate, it would have been obvious to substitute glutamine for glutamic acid for synthesizing glutathione.  MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include the rationale that simple substitution of one known element for another to obtain predictable results. Both glutamine and glutamic acid are well known in the art as sources of glutamate and for use in synthesizing glutathione and results are predictable (i.e. increased glutathione).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654